Citation Nr: 0809285	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  97-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the North Little Rock, Arkansas 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was most recently before the Board in December 2006 
when it was remanded for additional development.  The veteran 
was previously represented in this appeal by Vietnam Veterans 
of America; currently, he is now represented by a private 
attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  
Additional evidence (the unit history for the 61st Assault 
Helicopter Company from 1969 to 1970) was received in January 
2008, subsequent to the issuance of the November 2007 
Supplemental Statement of the Case (SSOC), which has not been 
reviewed by the RO in conjunction with the issue of 
entitlement to service connection for PTSD.  In a January 
2008 statement, the veteran's attorney specifically stated 
that RO consideration of the additional evidence was not 
waived.  Accordingly, the RO must be given the opportunity to 
review this evidence before the Board can enter a decision.  
See 38 C.F.R. § 20.1304(c) (2007).

The matter of entitlement to service connection for a heart 
disorder, to include as secondary to PTSD, is clearly 
inextricably intertwined with the matter of service 
connection for PTSD.  Therefore, consideration of that matter 
must be deferred until the matter of service connection for 
PTSD is resolved.  In this regard, the Board also notes that 
a revised version of 38 C.F.R. § 3.310 became effective 
October 10, 2006.  The revised version essentially provides 
that VA will not concede aggravation of a non service-
connected disease or injury by a service-connected disease or 
injury unless the baseline level of severity is established 
by medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation.  
Attention of the RO is directed to these changes.  Moreover, 
the veteran should have written notice of the new regulation.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
written notice of the amendments to 
38 C.F.R. § 3.310(b), effective October 
10, 2006.

2.  The RO should then review the claims 
of service connection for PTSD and a 
heart disorder in light of all evidence 
added to the record since November 13, 
2007, specifically the unit history for 
the 61st Assault Helicopter Company that 
was received by the Board in January 
2008.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  

3.  If either claim remains denied, the 
RO should issue an appropriate SSOC and 
afford the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

